Citation Nr: 0520283	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  02-13 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for dizzy spells, to 
include as secondary to the veteran's service-connected non-
suppurative otitis media with bilateral hearing loss.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dizziness.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dyspnea.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right leg damage.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
weakness of the bilateral lower extremities.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
loss of use of the veteran's left arm.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diverticulum of the lower third of the esophagus, claimed as 
a digestive condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1940 until June 
1943.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from January 2002, December 2002 and August 2004 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and finds that 
additional development is required prior to adjudication of 
the appeal.  First, regarding the veteran's claim of 
entitlement to service connection for dizzy spells, to 
include as secondary to the veteran's service-connected non-
suppurative otitis media with bilateral hearing loss, it 
appears that there are outstanding private medical records.  
Indeed, an August 2001 VA outpatient treatment report notes 
that the veteran had a dizzy spell earlier that day and was 
taken to Dukes Memorial Hospital.  No records from that 
facility are associated with the claims file and there is no 
indication that any attempts have been made to procure such 
documents. As such information is pertinent to the service 
connection claim, an effort should be made to acquire those 
treatment records.

The Board also notes that, although VA treatment reports are 
associated with the claims file, the June 2001 operative 
report for the veteran's right hernia surgery at Fort Wayne 
Indiana is conspicuously absent.  (The veteran identified 
Fort Wayne as the location of the surgery in his April 2005 
videoconference hearing, on page 5 of the transcript.)  As 
the veteran claims that poor VA care in the performance of 
that surgery, alone or in combination with his subsequent 
cardiac surgery in July 2001, caused his symptoms of 
dizziness, dyspnea, right leg damage, weakness of the 
bilateral lower extremities, loss of use of the veteran's 
left arm, and diverticulum of the lower third of the 
esophagus, it is essential that the operative report be 
located and added to the record.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the records department at 
Dukes Memorial Hospital and request any 
treatment records of the veteran, 
particularly those dated in 2001.  If 
necessary, contact the veteran to 
identify the location of this facility.  
If no such records are found, the claims 
file should so indicate.  

2.  Contact the VA Medical Center at Fort 
Wayne, Indiana, and request any treatment 
and surgical reports of the veteran dated 
in or proximate to June 2001.  If such 
records cannot be located, the claims 
file must so indicate.  

3.  If any additional evidence is 
received, as a result of the above 
actions or otherwise, readjudicate the 
issues on appeal and consider all 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




